Case 7:19-cv-04537-VB Document 35 Filed 06/25/20 Page 1of1

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

oe none --X

HASSON WILSON,

 

 

 

Plaintiff,

 

 

 

v.
ORDER

ANNA FIGUEROA, CORRECTION
OFFICER; MARIANA CORDOVANO, : 19 CV 4537 (VB)
CORRECTION OFFICER; ALAN BENITEZ,
SERGEANT; TONY FREEMAN, NURSE; and
ALAN WASHER, CAPTAIN,

Defendants. .

weno x

 

With respect to the case management conference scheduled for July 17, 2020, at 11:00
a.m., plaintiff and defense counsel shall attend by telephone by calling the following number and
entering the access code when requested:

Number: (888) 363-4749 (toll-free) or (215) 446-3662

Access Code: 1703567

It is the responsibility of defense counsel to make prior arrangements with the appropriate
facility to have plaintiff available by telephone.

The parties should be on the line by 11:00 a.m. and announce their names before
speaking.

In the event plaintiff has retained counsel by the July 17, 2020, conference, counsel shall
attend by using the above call-in information.

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: June 25, 2020
White Plains, NY SO ORDERED:

uf

Vincent L. Briccetti
United States District Judge

  

 
